Exhibit 10.1
EXECUTION COUNTERPART
AMENDMENT NO. 4
          AMENDMENT NO. 4 dated as of August 26, 2008 among THE GEO GROUP, INC.
(formerly known as Wackenhut Corrections Corporation), a Florida corporation, as
borrower (the “Borrower”), its Subsidiaries listed on the signature pages
hereto, as grantors (the “Grantors”), the Lenders executing this Amendment No. 4
on the signature pages hereto and BNP PARIBAS, in its capacity as Administrative
Agent under the Credit Agreement referred to below (together with its permitted
successors, the “Administrative Agent”).
          The Borrower, the Lenders party thereto (including the Lenders
executing this Amendment No. 4 on the signature pages hereto) and the
Administrative Agent are parties to a Third Amended and Restated Credit
Agreement dated as of January 24, 2007 (as modified and supplemented and in
effect from time to time, the “Credit Agreement”), providing, subject to the
terms and conditions thereof, for extensions of credit (by means of loans and
letters of credit) to be made by said lenders to the Borrower.
          The Borrower and the Lenders party hereto wish now to amend the Credit
Agreement in certain respects, and accordingly, the parties hereto hereby agree
as follows:
          Section 1. Definitions. Except as otherwise defined in this Amendment
No. 4, terms defined in the Credit Agreement are used herein as defined therein.
          Section 2. Amendments. Subject to the satisfaction of the condition
precedent specified in Section 3 below, but effective as of the date hereof, the
Credit Agreement shall be amended as follows:
          2.01. References Generally. References in the Credit Agreement
(including references to the Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Credit Agreement as amended
hereby.
          2.02. Definitions.
          (a) The definition of “Additional Capital Expenditures Basket” in
Section 1.1 of the Credit Agreement shall be deleted.
          (b) The following new defined terms shall be inserted into Section 1.1
of the Credit Agreement in the appropriate alphabetical location:
     “Amendment No. 4” shall mean Amendment No. 4 to this Agreement dated as of
August 14, 2008.”
     “Expired Capital Expenditure Basket” means the sum of (a) Seventy-Five
Million Dollars ($75,000,000) plus (b) the Net Cash Proceeds from the offering
of equity securities of the Borrower or any of its Restricted Subsidiaries made
after the Acquisition Date and before the date of Amendment No. 3. For purposes
of the definition of “Permitted Acquisition” in this Section 1.1 and of
Section 11.3(j) hereof, the Expired Capital Expenditure Basket shall be deemed
to be utilized to the extent that it was used by the Borrower to increase the
amount of Capital Expenditures permitted to be made by it before the date of
Amendment No. 3 in accordance with Section 10.3 hereof as in effect before
giving effect to Amendment No. 3.”
Amendment No. 4

 



--------------------------------------------------------------------------------



 



- 2 -
          (c) Each reference to “Additional Capital Expenditure Basket” in the
definition of “Permitted Acquisition” in Section 1.1 of the Credit Agreement and
of Section 11.3(j) of the Credit Agreement shall be replaced by “Expired Capital
Expenditure Basket”.
          2.03. Leverage Ratios — Total Leverage Ratio. The table in
Section 10.1(a) of the Credit Agreement shall be amended to read as follows:

          “Period   Maximum Ratio
Closing Date through penultimate day of Fiscal Year 2009
    4.50 to 1.0  
 
       
Last day of Fiscal Year 2009 through penultimate day of Fiscal Year 2010
    4.25 to 1.0  
 
       
Last day of Fiscal Year 2010 through penultimate day of Fiscal Year 2011
    3.25 to 1.0  
 
       
Thereafter
    3.00 to 1.0 ”

          2.04. Leverage Ratios — Senior Secured Leverage Ratio. The table in
Section 10.1(b) of the Credit Agreement shall be amended to read as follows:

          “Period   Maximum Ratio
Closing Date through penultimate day of Fiscal Year 2010
    3.25 to 1.0  
 
       
Last day of Fiscal Year 2010 through penultimate day of Fiscal Year 2011
    2.25 to 1.0  
 
       
Thereafter
    2.00 to 1.0 ” 

          2.05. Interest Coverage Ratio. Section 10.2 of the Credit Agreement
shall be amended to read as follows:
          “SECTION 10.2 Interest Coverage Ratio. Permit the ratio of EBITDA for
the period of four (4) consecutive Fiscal Quarters ending on any date to
Interest Expense payable in cash for the period of four (4) consecutive Fiscal
Quarters ending on such date to be less than 3.00 to 1.0.”
          2.06. Capital Expenditures. Section 10.3 of the Credit Agreement shall
be amended to read as follows:
     “SECTION 10.3 Capital Expenditures. Permit Capital Expenditures in any
Fiscal Year to be greater than the amount set forth below opposite such Fiscal
Year; provided, however, that (i) the maximum amount of Capital Expenditures
permitted in any Fiscal Year pursuant to the table below (beginning with Fiscal
Year 2009) shall be increased by the amount of Capital Expenditures that were
permitted to be made pursuant to the table below in the immediately preceding
Fiscal Year (without giving effect to any carryover amount from prior Fiscal
Years) over the amount of Capital Expenditures actually made during such
preceding Fiscal Year as permitted pursuant to the table below (and for purposes
hereof, the amount of such Capital Expenditures made during any Fiscal Year
shall be deemed to have been made first from the amount permitted in such Fiscal
Year pursuant to the table below without giving effect to any
Amendment No. 4

 



--------------------------------------------------------------------------------



 



- 3 -
such carryover from the preceding Fiscal Year and last from the carryover, if
any, from the preceding Fiscal Year) and (ii) the maximum amount of allowable
Capital Expenditures permitted to be carried over pursuant to the preceding
clause (i) shall not exceed $30.0 million (for any carryover from Fiscal Year
2008 to Fiscal Year 2009), $50.0 million (for any carryover from Fiscal Year
2009 to Fiscal Year 2010), or $20.0 million (for any carryover from Fiscal Year
2010 or any subsequent Fiscal Year to the following Fiscal Year):

              Aggregate Annual     Amount Fiscal Year   (in millions)
Fiscal Year 2008
  $ 200.0  
 
       
Fiscal Year 2009
  $ 275.0  
 
       
Each Fiscal Year thereafter
  $ 50.0 ”

          2.06. Increase of Revolving Credit Commitments. Clause (a) of the
proviso in the first sentence of Section 14.22(a) of the Credit Agreement shall
be amended to read as follows:
“(a) after giving effect to such amendment, (i) the sum of the aggregate amount
of increases in the Revolving Credit Commitments made pursuant to this
Section 14.22 during the period commencing on the date of Amendment No. 4 and
ending on December 31, 2008 plus the aggregate amount of Incremental Term Loans
made pursuant to Section 14.23 during the period commencing on the date of
Amendment No. 4 and ending on December 31, 2008 shall not exceed One Hundred
Fifty Million Dollars ($150,000,000) and (ii) the sum of the aggregate amount of
increases in the Revolving Credit Commitments made pursuant to this
Section 14.22 after December 31, 2008 plus the aggregate amount of Incremental
Term Loans made pursuant to Section 14.23 after December 31, 2008 shall not
exceed One Hundred Fifty Million Dollars ($150,000,000)”.
          2.07. Incremental Term Loans. Clause (c) of the second paragraph of
Section 14.23 of the Credit Agreement shall be amended to read as follows:
“(c) (i) the sum of the aggregate amount of increases in the Revolving Credit
Commitments made pursuant to Section 14.22 during the period commencing on the
date of Amendment No. 4 and ending on December 31, 2008 plus the aggregate
amount of Incremental Term Loans made pursuant to this Section 14.23 during the
period commencing on the date of Amendment No. 4 and ending on December 31, 2008
shall not exceed One Hundred Fifty Million Dollars ($150,000,000) and (ii) the
sum of the aggregate amount of increases in the Revolving Credit Commitments
made pursuant to Section 14.22 after December 31, 2008 plus the aggregate amount
of Incremental Term Loans made pursuant to this Section 14.23 after December 31,
2008 shall not exceed One Hundred Fifty Million Dollars ($150,000,000)”.
          Section 3. Condition Precedent. The amendments set forth in Section 2
hereof shall become effective, as of the date hereof, upon the receipt by the
Administrative Agent of counterparts of this Amendment No. 4 executed by the
Borrower, the Grantors, the Administrative Agent and the Required Lenders.
Amendment No. 4

 



--------------------------------------------------------------------------------



 



- 4 -
          Section 4. Security Documents. The Borrower and the Grantors hereby
ratify and confirm the respective Guaranty Obligations and Liens granted by them
under the Security Documents in favor of the Secured Parties.
          Section 5. Miscellaneous. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
No. 4 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same amendatory instrument and any of the parties
hereto may execute this Amendment No. 4 by signing any such counterpart. This
Amendment No. 4 shall be governed by, and construed in accordance with, the law
of the State of New York.
[Signature pages to follow]
Amendment No. 4

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS,
as Lender
      By:   /s/ John D. Emery         Name:   JOHN D. EMERY        Title:  
Director Loan and High Yield Capital Markets              By:   /s/ Josh
Treadwell         Name:   JOSH TREADWELL        Title:   VICE PRESIDENT       
BNP PARIBAS,
as Administrative Agent
      By:   /s/ John D. Emery         Name:   JOHN D. EMERY        Title:  
Director Loan and High Yield Capital Markets              By:   /s/ Josh
Treadwell         Name:   JOSH TREADWELL        Title:   VICE PRESIDENT     

Amendment No. 4





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to
the Credit Agreement to be duly executed and delivered as of the day and year
first above written.

                  THE GEO GROUP, INC. (formerly known as Wackenhut Corrections
Corporation), as Borrower    
 
           
 
  By:   /s/ John G. O’Rourke
 
Name: John G. O’Rourke    
 
      Title: SVP & CFO    

                  CORRECTIONAL SERVICES CORPORATION, as Grantor    
 
           
 
  By:
Name:   /s/ John G. O’Rourke
 
John G. O’Rourke    
 
  Title:   VP & Treasurer    
 
                GEO ACQUISITION II, INC., as Grantor    
 
           
 
  By:
Name:   /s/ John G. O’Rourke
 
John G. O’Rourke    
 
  Title:   Vice President – Finance    
 
                GEO CARE, INC. (formerly known as Atlantic Shores Healthcare,
Inc.), as Grantor    
 
           
 
  By:
Name:   /s/ John G. O’Rourke
 
John G. O’Rourke    
 
  Title:   Treasurer    
 
                GEO RE HOLDINGS LLC (formerly known as WCC
RE Holdings, LLC), as Grantor    
 
           
 
  By:
Name:   /s/ John G. O’Rourke
 
John G. O’Rourke    
 
  Title:   SVP & Treasurer    

[Signature pages continue]
Amendment No. 4





--------------------------------------------------------------------------------



 



                  CPT OPERATING PARTNERSHIP, L.P., as         Grantor    
 
           
 
  By:   /s/ John G. O’Rourke    
 
                Name: John G. O’Rourke         Title: Vice President – Finance  
 
 
                CPT LIMITED PARTNER, LLC, as Grantor    
 
           
 
  By:   /s/ John G. O’Rourke    
 
                Name: John G. O’Rourke         Title: President – Finance    
 
                CORRECTIONAL PROPERTIES PRISON         FINANCE LLC, as Grantor  
 
 
           
 
  By:   /s/ John G. O’Rourke    
 
                Name: John G. O’Rourke         Title: Vice President – Finance  
 
 
                PUBLIC PROPERTIES DEVELOPMENT         AND LEASING LLC, as
Grantor    
 
           
 
  By:   /s/ John G. O’Rourke    
 
                Name: John G. O’Rourke         Title: Vice President – Finance  
 

[Signature pages continue]
Amendment No. 4

